Reiber, J.,
¶ 19. dissenting. Applicant requests reargument pursuant to Vermont Rule of Appellate Procedure 40. Rule 40 requires the movant to state “points of law or fact, presented in the briefs upon the original argument,” which the movant contends the court overlooked or misapprehended. In the proceedings below, the Town of Arlington construed the local ordinance to provide for less restrictive development. The environmental court concluded that applicant’s lot qualified as an existing small lot under the zoning bylaw. We reversed based on the state statute, 24 V.S.A. § 4406(1).
¶20. Applicant, Black Locust Development, LLC, argues that we overlooked or misapprehended issues before us. Applicant contends that the issue before us concerned interpretation of a local ordinance, and not the state statute. Applicant has brought to the Court’s attention a recent amendment to the controlling statute that permits local bylaws to be “less restrictive of development of existing small lots.” 24 V.S.A. § 4412(2)(C) (effective July 1, 2004). This amendment became effective after the parties briefed the issues and argued before this Court. The amendment demonstrates the Legislature’s intent to provide towns with more control over local development.
¶21. In light of the amendment, we should allow the parties to present argument on: (1) whether the amendment applies retroactively; and (2) if the amendment applies to this case, how the amendment changes the analysis of the existing small lot statute.
Note: Chief Justice Amestoy sat for oral argument but did not participate in this decision.